Ingalls, J.
We are satisfied that the plaintiff was not authorized to maintain this action, for the reason that the statute of 1865, under which the plaintiff was organized as a society, does not authorize the formation of a corporation for any such purpose. The objects for which such a society may be formed are specified in said statute, as follows: “ who shall desire to associate themselves for social, gymnastic, esthetic, musical, yachting, hunting, fishing, batting or lawful sporting purposes.” This statute was amended the same year (see chapter 668 of Laws of 1865) by adding, after the word “ social,” the wordstemperance, benefit.” This amendment does not' enlarge the statute in this particular, so as to affect the question under consideration. The statute does not, in my judgment, either directly or by reasonable implication confer the power to organize a society for the purpose of instituting actions to recover penalties for a violation of the game laws. Ho such purpose is defined by the statute, and it is quite apparent that none such was intended by the legislature. A corporation, so far as I can perceive, might as appropriately be organized under that statute to enforce all the laws of the State of Hew York. If the view thus taken is sound, it follows that the portion of the certificate under which the plaintiff claims authority to maintain this *415action is unauthorized and .void. It does not aid the plaintiff that the statute of 1865 authorizes a corporation formed under it to sue and be sued, as that provision is subject to the qualification that it must be in relation to some matter within the scope of the statute, and the legitimate purpose of the organization. It is worthy of notice that the statute of 1811, chapter 121, which creates the penalty sought to be recovered, provides as follows: “ All penalties imposed by this act may be recovered, with costs of suit, by cmy person in his own name before a justiceetc. The language employed does not indicate that the legislature intended to confer this power to prosecute upon a corporation, or that the authority to organize a society for such a purpose existed. We abstain from discussing the question as to when, and under what circumstances, a corporation will be regarded as a person for cer tain purposes. The objection was sufficiently raised by the defendant upon the trial: 1st. By objecting to the introduction of the certificate of incorporation as immaterial and irrelevant. 2d. By moving for a nonsuit on the ground that the plaintiff, as a corporation, had no legal right to maintain the action. 3d. That the plaintiff had wholly failed to make a case. The defect was so radical and complete that the plaintiff’s case could not possibly have been remedied if there had been a more specific statement of the ground of objection by- the defendant.
The judgment of the County Court and of the justice must be reversed, with costs.